Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 10/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
RESPONSE TO ARGUMENTS
Applicant amendments filed (10/14/2021) wherein applicant incorporated subject matter previously deemed allowable into rejected independent claims have been carefully considered. After carefully reviewing prior art references and claim limitations, examiner submits arguments are sufficient to overcome grounds of rejection.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 10, 16, 25, 28 & 32, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 10, 16, 25, 28 & 32 that includes: 
Claim 10:
…
“
capturing an image of a specimen undergoing an assay with an imaging system comprising a camera, wherein the specimen is disposed on a substrate; Attorney Docket No.: Ventana-0151 / P33336-US-2 (Patent) selecting a region of the captured image, the region including at least a portion of the specimen undergoing the assay; calculating a saturation index value for the selected region of the captured image; converting the calculated saturation index value to a signal intensity score using a predetermined correlation based on experimental data; 
”
Claim 16:
…
“
capturing an image of a sample disposed on a slide undergoing an assay with an imaging system; determining a position of the sample, the position of the sample corresponding to a position of a fluid either on the sample or on the slide; calculating a fluid volume based on the captured image in response to the determined position of the sample being in a predetermined position; determining an adjustment amount of the fluid based on the calculated fluid volume; and adjusting the amount of the fluid in the sample based on the adjustment amount, wherein the calculating of the fluid volume includes determining at least one boundary of the fluid from the captured image, wherein the boundary of the fluid is detected using a Gaussian mixture model when the fluid is a clear fluid or a color-thresholding method when the fluid is a stain.
”
Claim 25:
…
“
capturing an image of a first specimen undergoing a first assay with an imaging system; selecting a region of the captured image, the region including at least a portion of the first specimen undergoing the first assay; segmenting the image into one or more colors within a color space using k-means clustering; identifying pixels in the image that correspond to a particular type of cell; identifying pixels in the image that correspond to cells not of the particular type of cell; and, calculating a percentage of the first specimen including the particular type of cell, determining whether the calculated percentage meets a predetermined threshold; and if the calculated percentage meets or exceeds the predetermined threshold, automatically performing a second assay before the first assay is complete.
”
Claim 28:
…
“
capturing an image of the specimen undergoing an assay with an imaging system Attorney Docket No.: Ventana-0151 / P33336-US-2 (Patent) comprising a camera, wherein the specimen is disposed on a slide; selecting a region of the captured image, the region including at least a portion of the specimen undergoing the assay; calculating a saturation index value for the selected region of the captured image; converting the calculated saturation index value to a signal intensity score using experimentally predetermined correlations between saturation index values and signal intensity scores; determining if a pre-determined value of the score is reached within a pre-determined amount of time: and, a) alerting a user that the pre-determined value was not reached within the pre- determined amount of time, b) automatically ordering a repeat test if the pre-determined value is not reached within the pre-determined amount of time, or c) automatically ordering a second, different test if the pre-determined value is reached during the pre-determined amount of time.
”
Claim 32:
…
“
capturing an image of a specimen undergoing an assay with an imaging system comprising a camera, wherein the specimen is disposed on a substrate; selecting a region of the captured image, the region including at least a portion of the specimen undergoing the assay; calculating a saturation index value for the selected region of the captured image; converting the calculated saturation index value to a signal intensity score using a predetermined correlation based on experimental data; evaluating the specimen undergoing the assay using the signal intensity score; and controlling the assay in real-time based on the evaluation of the specimen, wherein said evaluating the specimen includes evaluating a staining process of the specimen using the signal intensity score, wherein evaluating a staining process of the specimen using the signal intensity score includes determining if a pre-determined value of the score is reached, further including at least one of alerting a user that the pre-determined value was not reached within a pre-determined amount of time, automatically ordering a repeat test if the pre-determined value is not reached within a pre-determined amount of time, and automatically ordering a second, different test if the pre-determined value is reached during a pre-determined amount of time.
”
As to claims 12-13, 15, 17-18, 21-24 & 29-31 these claims are allowed due to their dependence on claims 10, 16, 25, 28 & 32 and are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661